               Case 4:19-cr-00274-JD Document 5 Filed 07/29/19 Page 1 of 3



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 LEAH PAISNER (NJBN 175362015)
   Special Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724
          Leah.Paisner@usdoj.gov
 8

 9 Attorneys for United States of America
10                                 UNITED STATES DISTRICT COURT

11                              NORTHERN DISTRICT OF CALIFORNIA

12                                          OAKLAND DIVISION

13   UNITED STATES OF AMERICA,              )        NO. CR 19-00274 JD
                                            )
14         Plaintiff,                       )                          XXXXXXXXXXORDER TO
                                                     STIPULATION AND [PROPOSED]
                                            )        CONTINUE STATUS CONFERENCE TO
15      v.                                  )        SEPTEMBER 4, 2019 AT 10:30 A.M. AND TO
                                            )        EXCLUDE TIME UNTIL SEPTEMBER 4, 2019
16   DERRICK WILLIAM WHITE,                 )
                                            )
17         Defendant.                       )
                                            )
18   _______________________________________)

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND [PROPOSED] ORDER
     CR 19-00274 JD                              1
                Case 4:19-cr-00274-JD Document 5 Filed 07/29/19 Page 2 of 3



 1          The above-entitled matter is currently scheduled for a hearing on July 31, 2019, at 10:30 a.m.,

 2 for status. The parties hereby stipulate to continue this hearing to September 4, 2019 at 10:30 a.m. to

 3 provide the parties additional time to discuss and reach a global resolution on this matter and a related

 4 Form 12. Both parties are available on the requested hearing date of September 4, 2019.

 5          Both parties also require additional time for review of discovery, including discovery that the

 6 government is seeking that is currently in the state’s possession. The parties stipulate that time be

 7 excluded under the Speedy Trial Act until September 4, 2019 to allow for effective preparation of

 8 counsel and review of discovery. The parties further stipulate and agree that the ends of justice served

 9 by excluding the time until September 4, 2019 from computation under the Speedy Trial Act outweigh
10 the best interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

11 IT IS SO STIPULATED.

12 DATED: July 29, 2019                                   DAVID L. ANDERSON
                                                          United States Attorney
13
                                                                    /s/
14
                                                          LEAH PAISNER
15                                                        Special Assistant United States Attorney

16

17 DATED: July 29, 2019                                             /s/
                                                          MARK GOLDROSEN
18                                                        Attorney for Defendant
                                                          DERRICK WILLIAM WHITE
19

20

21
                                             xxxxxxxxxx ORDER
                                             [PROPOSED]
22
            Based on the reasons provided in the stipulation of the parties above and for good cause, the
23
     Court hereby continues the status hearing in this case to September 4, 2019 at 10:30 a.m.
24
            Based upon the facts set forth in the stipulation of the parties and the representations made to the
25
     Court on July 29, 2019 and for good cause shown, the Court finds that failing to exclude the time up
26
     until September 4, 2019 would unreasonably deny defense counsel and the defendant the reasonable
27
     time necessary for effective preparation, taking into account the exercise of due diligence. 18 U.S.C. §
28
     STIPULATION AND [PROPOSED] ORDER
     CR 19-00274 JD                                   2
                Case 4:19-cr-00274-JD Document 5 Filed 07/29/19 Page 3 of 3



 1 3161(h)(7)(B)(iv). The Court further finds that the ends of justice served by excluding the time until

 2 September 4, 2019 from computation under the Speedy Trial Act outweigh the best interests of the

 3 public and the defendant in a speedy trial. Therefore, and with the consent of the parties, IT IS

 4 HEREBY ORDERED that the time until September 4, 2019 shall be excluded from computation under

 5 the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

 6

 7 IT IS SO ORDERED.

 8

 9 DATED: July 30, 2019
                                                         HONORABLE JAMES DONATO
10                                                       United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND [PROPOSED] ORDER
     CR 19-00274 JD                                  3
